DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I (claims 1-6) in the reply filed on July 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2021.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 7-12 are withdrawn resulting in claims 1-6 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A shape memory polymer; comprising: a composite fiber mat formed from at least a first set of fibers that are intermingled with a second set of fibers that has an initial shape” in lines 1-3. Claim 1 goes on to state that the first set of fibers are formed from a first polymer (line 4) and the second set of fibers are formed from a second polymer (line 8). The limitation is indefinite because it is unclear how a polymer can comprise a fiber mat. The definition of “polymer” is a chemical compound or mixture of compounds formed by polymerization and consisting essentially of repeating structural units (“polymer”, merriam-webster.com). Based on the definition of “polymer” it is unclear how a chemical compound can comprise a fiber mat structure. For the purposes of examination, claim 1 will be interpreted as a composite fiber mat comprising a shape memory polymer.
Claim 1 is further indefinite because it is unclear whether the shape memory polymer in the preamble is in addition to the first polymer and the second polymer (i.e., three polymers are present), is one of the first polymer and the second polymer, or is the combination of the first polymer and the second polymer. For the purposes of examination the shape memory polymer will be interpreted as one of the first polymer and the second polymer.
Claim 1 recites the limitation “the fixed shape” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “wherein the first polymer is poly(ε-caprolactone)”. Claim 2, from which claim 3 depends, states “wherein the first polymer is a thermoplastic polyurethane”. The limitation of claim 3 is indefinite because poly(ε-caprolactone) is a polyester, however the dependency from claim 2 appears to indicate that poly(ε-caprolactone) is a 
Claim 5 contains the trademark/trade name PELLETHANE® 5863-80A.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an aromatic polyether-based thermoplastic polyurethane, according to paragraph [0039] of the instant specification and, accordingly, the identification/description is indefinite.
Claim 6
Claims 2 and 4 are also rejected under 35 U.S.C. 112(b) based on their dependency from claims 1 and 3, rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rule (US 2012/0225600) in view of Ping ("Poly(ε-caprolactone) Polyurethane and Its Shape-Memory Property”) and Jacobs (US 5700337).
With respect to claims 1-3, Rule teaches an article (composite fiber mat) comprising a nonwoven fiber web and a strip bonded to the nonwoven fiber web, wherein the strip comprises a shape-memory polymer, wherein the strip has a strained temporary shape and an intrinsic shape (fixed shape), and wherein if heated at or above a transition temperature the strip at least partially converts from the strained shape (temporary shape) to the intrinsic shape (fixed shape) (first polymer having a transition temperature such that the fiber web can be fixed into a temporary shape that is different than the fixed shape), thereby causing at least one of folding, cupping, or puckering of the nonwoven fiber web (paragraph [0005]). The term “strip” refers to an elongated segment which may comprise straight and/or curved portions, may or may not have uniform width and/or thickness, and may be independent of or interconnected with other strips (a first set of fibers formed of a first polymer) (Fig. 1; paragraph [0019]). The nonwoven fiber web may include continuous and/or staple synthetic polymer materials (second set of fibers formed form a second polymer) (paragraphs [0033]-[0034]).
The strip or strips (first set of fibers) are bonded to the fiber web in a strained (deformed) temporary shape (paragraph [0043]). This temporary shape is obtained by first forming the strips (first set of fibers) in a desired intrinsic shape (fixed shape) from a curable material or molten material and letting the material harden without applied stress (paragraph [0043]). Next the strip(s) (first set of fibers) are stressed while heating at or above their Ttrans but below their Tupper (when above a transition temperature) (paragraph [0043]). Once strained to the desired degree, the strained strip(s) (first set of fibers) are cooled to below Ttrans (typically to ambient will remain in the temporary shape when the fiber web is below the transition temperature) (paragraph [0043]).
Rule further teaches suitable physically cross-linked SMPs include linear block copolymers such as thermoplastic polyurethane elastomers with hard segments and soft switching segments (paragraph [0037]). Another suitable shape memory polymer is polycaprolactone (paragraph [0038]).
Rule is silent as to the shape memory polymer being degradable by an enzyme.
Ping teaches a series of segmented poly(ε-caprolactone) polyurethanes (PCLUs) prepared from poly(ε-caprolactone) diol, 2,4-toluene diisocyanate and ethylene glycol (abstract). Its soft segment is PCL and its hard segment consists of the reaction product of TDI and EG (Results and Discussion; page 2). The mass content of the hard segment is from 6 to 60% depending on the molecular weight (Results and Discussion; page 2). Compared to common polyurethanes, PCLU is special in that its soft phase is highly crystalline at room temperature, which leads to its shape memory properties (Shape-Memory Behaviors; page 3). The PCLU requires much lower temperatures for shape memory than in the literature (Shape-Memory Behavior; pages 3-4).
Since both Rule and Ping teach shape memory polyurethane with hard segments and soft switching segments as a shape memory polymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape memory polyurethane of Rule to be the shape memory polyurethane of Ping, which comprises PCL soft segments, because the soft phase of the resulting PCLU is highly crystalline at room temperature and thus requires much lower temperatures for shape memory.
Ping does not explicitly teach that the PCLU is enzymatically degradable, however the instant specification at paragraph [0026] states the a PCL copolymer-based polyurethane is 
Rule in view of Ping is silent as to the first set of fibers being intermingled with the second set of fibers.
Jacobs teaches a composite structure having a number of composite material layers with a shape memory alloy component embedded in the material layers such that the shape memory alloy can be actuated by raising the temperature above a predetermined temperature in order to perform a controlled structural deformation of the shape memory alloy and predetermined portions of the composite structure (col. 3, lines 40-54; col. 4, lines 50-64). It is preferred to place the shape memory component inward of the outer composite material layers so as to protect and thermally insulate the shape memory alloy from the environment (col. 9, lines 33-42),
Since both Rule in view of Ping and Jacobs teach materials with shape memory properties utilized in substrates that respond to changes in temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape memory polymer of Rule in view of Ping to be located within the nonwoven (intermingled) in order to protect and thermally insulate the shape memory polymer from the environment.
With respect to the synthetic fiber materials of the nonwoven not being degradable by an enzyme, Rule teaches the use of natural fibers such as cotton, wool, jute, coco, sisal, flax, and hemp as well as inorganic fibers such as glass fibers, carbon fibers, and ceramic fibers (paragraph [0034]). It is reasonable to presume these materials are not degradable by an enzyme.
The second set of fibers applying a biasing force to the first set of fibers when the fiber web is fixed into the temporary shape defines the second set of fibers by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Rule in view of Ping and Jacobs teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rule (US 2012/0225600) in view of Ping ("Poly(ε-caprolactone) Polyurethane and Its Shape-Memory Property”) and Jacobs (US 5700337) as applied to claim 3 above, and further in view of Nonwovens Industry ("Calendering-Grade TPU).
With respect to claims 4-5, Rule in view of Ping and Jacobs teaches all the limitations of claim 3 above. Rule further teaches the nonwoven may be densified and otherwise strengthened by heated calender rolls which bond the fibers together, and that the synthetic fiber material of the nonwoven include polyurethanes (paragraphs [0033]-[0034]).
Rule in view of Ping and Jacobs is silent as to the second polymer being a thermoplastic elastomer, specifically Pellethane 5863-80A.
Nonwovens Industry teaches that the Pellethane brand is a calendering-grade thermoplastic polyurethane (TPU) elastomer (“Calendering-Grade TPU”). The elastomer offers performance and processing advantages for an array of demanding applications including fabrics, nonwovens, and industrial products (“Calendering-Grade TPU”). The elastomer is easily processed and provides excellent adhesion and chemical resistance with a combination of clarity, abrasion resistance, and tensile strength (“Calendering-Grade TPU”).
Since both Rule in view of Ping and Jacobs and Nonwoven Industry teach the use of polyurethane in calendered nonwovens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic polymer of the nonwoven of Rule in view of Ping and Jacobs to be the thermoplastic polyurethane elastomer Pellethane, because the elastomer is easily processed and provides excellent adhesion and chemical resistance with a combination of clarity, abrasion resistance, and tensile strength.

With respect to claim 6, Rule in view of Ping, Jacobs, and Nonwovens Industry teaches all the limitations of claim 4 above. Rule does not teach the amount of shape memory polymer used with respect to the nonwoven, however Rule does provide multiple examples of possible shapes that can be formed using the shape memory material (FIGs. 1-12). It would have been obvious to one of ordinary skill in the art at the time of the invention to use as much shape memory polymer as needed in order to arrive at the desired end shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mather (US 2011/0059527) discloses substrates for cell culture and tissue engineering bioreactors consisting of polymers that change their shape over time under stimulation by temperature change, hydration, degradation, or other means (abstract). A method of controlling cell culture using a biodegradable shape memory polymer, wherein shape changes can transfer stresses, strains, or both to adherent or otherwise connected 
Srouji (US 2010/0172952) discloses a porous scaffold is disclosed, the porous scaffold comprising electrospun polymeric nanofibers, wherein an average diameter of a pore of the porous scaffold is about 300 μm is disclosed (abstract). An average diameter of the polymeric nano fibers ranges from about 100 to 400 nm (abstract). The scaffold may comprise a plurality of particles, the particles being greater than about 1 μm in diameter (abstract). Methods of fabricating scaffolds, methods for generating tissue and methods of using scaffolds for tissue reconstruction are also disclosed (abstract). The polymeric nanofibers may comprise biodegradable polymers and non-biodegradable polymers (paragraph [0023]).
Mather (US 2014/0135454) discloses water-triggered shape memory polymers based on poly(ε-caprolactone) (PCL) and poly(ethylene glycol) (PEG) multiblock hybrid thermoplastic polyurethanes (abstract). Urethane linkages were formed through the addition reaction between isocyanate groups of the lysine methyl-ester diisocyanate (LDI) and the hydroxyl groups of either (PEG) or PCL dial (abstract).
Korley (US 2015/0038038) discloses a polymer composite comprising a filler and a matrix (abstract). The filler comprises an electrospun polymer mat. The matrix comprises a polymer film (abstract). The filler is arranged to respond to stimuli by altering its mechanical properties (abstract). In one example, the mat can be electrospun from poly(vinyl alcohol), and the matrix can be formed from ethylene oxide-epichlorohydrin 1: 1 copolymer (abstract). The filler can be arranged so that the tensile storage modulus of the polymer composite changes in response to the filler being 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789